El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
 El primer señalamiento levanta' una cuestión jurisdiccional. La contención es que la prueba dejó de demostrar que el delito fué cometido en el barrio Domingo Ruiz de Areeibo, según se alega en la acusación.
Lino Quiñones, víctima de un atentado criminal, fué lle-vado en estado moribundo inmediatamente después de ser agredido al hospital municipal de Areeibo, donde fué iden-tificado por un policía y asistido por el cirujano del hospital.
*269Felicita López, esposa de Quiñones, vivía en Bajadero, Arecibo. Quiñones fue llamado mientras dormía a media noche y atacado al salir por la puerta'de la casa en que él y su esposa, Felicita, vivían. Bajadero era un poblado de Arecibo.
Juan G-onzález vivía en Bajadero, a uñas cuantas yardas de distancia del sitio donde se cometió el delito. Un policía llegó como a los cinco minutos del atentado. El delito se cometió en un sitio llamado Buenavista, como a ocho, o diez yardas del poblado. La casa de Juan González se hallaba como a quince yardas de la del acusado José González, la que estaba bastante cerca de la casa de Quiñones.
Antonio Natal vivía, en Bajadero cerca de la casa de Lino Quiñones y mientras se hallaba acostado oyó a Carmelo-Irizarry, un coacusado, llamar a Quiñones.
Bita Natal, otra testigo, también vivía en Bajadero, tan cerca del sitio del suceso que podía ver desde la puerta de su casa lo ocurrido.
Emigdio Sánchez, maestro de escuela, conoció a José Gon-zález y a Lino Quiñones en el barrio Bajadero, donde vivía el testigo. Este testigo, mientras se hallaba acostado, oyó-gritos de mujeres, se puso los pantalones y el gabán, corrió-hacia el sitio donde se cometió el delito y llegó allí con el policía Padilla como cinco minutos después de haber oído-ios gritos. Algunos minutos más tarde halló el vehículo en que llevaron a Quiñones al pueblo.
El policía Padilla prestaba servicios en Bajadero, barrio Domingo Buiz. Como a media noche y mientras se hallaba en el poblado de Bajadero oyó gritos llamando a un policía. “Era Esteban Quiñones”, hijo de Lino Quiñones, quien le dijo al testigo “que corriera allá” y el testigo fué a dicho-lugar. El testigo cogió al herido y lo entregó a unos pai-sanos que lo condujeron al pueblo. El testigo entonces-arrestó a José González y a Carmelo Irizarry y los llevó a Arecibo por la Central Cambalache. El testigo entregó al *270fiscal el machete que según él José González le había entre-gado como el arma con que González hirió a Quiñones.
De la declaración de Irizarry como testigo de la defensa se desprende que poco después de cometido el delito y aquella misma noche Irizarry prestó declaración ante el fiscal de Arecibo que más tarde radicó la acusación.
Aparentemente, por accidente más bien que por designio, se estableció bastante bien el hecho de que el delito se cometió en un 'sitio conocido por Baj adero, un grupo de casas en el municipio de Arecibo, o en las inmediaciones de ese sitio. Que el municipio de Arecibo está dentro del distrito judicial de Arecibo es cuestión de conocimiento judicial. Pueblo v. Llauger, 14 D.P.R. 548, 560; Pueblo v. Suro, 47 D.P.R. 834, y Pueblo v. Suárez, 51 D.P.R. 903.
Aun cuando la prueba del fiscal pudo haber fijado con mayor precisión el lugar donde se cometió el delito, no es-tamos preparados, sin embargo, para decir que la sentencia de la corte de distrito debe ser revocada por falta de prueba suficiente para demostrar que el delito fué cometido dentro de los límites territoriales de ese distrito judicial.
El segundo señalamiento es que la corte de distrito cometió error y abusó de su discreción al declarar sin lugar una moción en que se solicitaba un pliego de particulares, sin dar al acusado la oportunidad de ser oído.
En la acusación se alegaba que Carmelo Irizarry Picón y José González Martínez acometieron y agredieron a Lino Quiñones con puñal y machete, infiriéndole varias heridas de carácter grave, a consecuencia de las cuales falleció. Gon-zález solicitó un pliego de particulares:
(a) Respecto a cuál de los acusados usó el puñal;
(b) Respecto al número de heridas inferidas y la natu-raleza de las mismas;
(o) Respecto -a cuál de las heridas produjo la muerte a Quiñones;
*271(d) Respecto a si las heridas que produjeron la muerte eran de puñal o de machete.
Conforme ya hemos indicado, esta corte no puede san-cionar la práctica de declarar sin lugar una moción de esta índole sin una oportunidad para ser oído. Pueblo v. Ramírez, 50 D.P.R. 234. Podría admitirse, sin resolverlo, que •el acusado tenía derecho a alguna, si no a toda la infor-mación solicitada.
La teoría de la defensa fue que González no tomó par-ticipación alguna en el asesinato. No se presentó objeción 3 ninguna parte de la prueba que tendía a demostrar que él esgrimiera el machete mientras Irizarry blandía un puñal y que las heridas de machete fueron la causa principal de la muerte. No se alegó que hubiera sorpresa en ningún momento durante el curso del juicio. La declaración del po-licía al efecto de que González mismo entregó el machete •como el arma utilizada por él, no fue controvertida, a no ■ser en tanto en cuanto la prueba de la defensa tendió a de-mostrar que González no fue un agresor. Con la posible •excepción de algunas repreguntas hechas a un médico en torno a la naturaleza de las varias heridas, sobre cuál de ■ellas produjo la muerte a Quiñones y respecto a la forma en •q¡ue las heridas pudieron ser inferidas, o respecto a las dis-tintas armas con que las mismas pudieron ser producidas— y excepto en tanto en cuanto la prueba de la defensa tendía a. sostener su teoría — en ningún momento se suscitó cuestión alguna durante el juicio respecto a si la muerte fue el resul-tado de heridas de puñal o de machete, o sobre cuál de los acusados usó el puñal y cuál el machete.
No estamos preparados para decir que el error, de hat&erse cometido, al declarar sin lugar la moción del acusado •solicitando un pliego de particulares, sin que se le diera ■oportunidad para ser oído, sea un error suficiente para que .se ordene la revocación.

La sentencia apelada debe ser confirmada.